Exhibit 99 FOR RELEASE 6:00 AM ET, October 31, 2012 Contact:Robert S. Tissue, Sr. Vice President & CFO Telephone:(304) 530-0552 Email:rtissue@summitfgi.com SUMMIT FINANCIAL GROUP REPORTS 3rd QUARTER 2012 RESULTS MOOREFIELD, WV – October 31, 2012 (GLOBE NEWSWIRE) – Summit Financial Group, Inc. (“Company” or “Summit”) (NASDAQ: SMMF) today reported third quarter 2012 net income applicable to common shares of $803,000, or $0.10 per diluted share, compared with $1,862,000, or $0.24 per diluted share, for the third quarter of 2011. Third quarter 2012 results, as compared to the same period in 2011, werepositively impacted by lower charges for other-than-temporary impairment (“OTTI”) of securities and negatively impacted by higher charges to write-down foreclosed properties to estimated fair values and lower realized gains on the sales of securities. Excluding from third quarter 2012 nonrecurring items (on a pre-tax basis) consisting of realized securities gains of $760,000, gains on sales of assets of $16,000, OTTI of securities of $39,000 and write-downs of foreclosed properties of $2.57 million, and from third quarter 2011 realized securities gains of $1,517,000, gains on sales of assets of $130,000, OTTI of securities of $484,000, and write-downs of foreclosed properties of $1.64 million, pro forma third quarter 2012 earnings applicable to common shares were approximately $1.96 million, or $0.22 per diluted share, compared to $2.16 million, or $0.28 per diluted share, for the year-ago period. For the nine months ended September 30, 2012, Summit recorded net income applicable to common shares of $3.03 million, or $0.38 per diluted share, compared with $2.37 million, or $0.32 per diluted share, for the comparable 2011 nine-month period. Excludingfrom the nine month period ended September 30, 2012 nonrecurring items (on a pre-tax basis) comprised of realized securities gains of $2.25 million, losses on sales of assets of $583,000, OTTI of $375,000 and write-downs of foreclosed properties of $6.11 million, and from the 2011 first nine-month period realized securities gains of $3.46 million, gain on sales of assets of $277,000, OTTI charges of $2.25 million and write-downs of foreclosed properties of $5.77 million, pro forma earnings for first nine months of 2012 were approximately $6.07 million, or $0.71 per diluted share, compared to $5.06 million, or $0.67 per diluted share, for the 2011 nine month period. Highlights for Q3 2012 include: · Achieved sixth consecutive quarter of positive quarterly earnings. · Net interest margin improved 9 basis points compared to Q3 2011, but declined 3 basis points compared to Q2 2012. · Recorded charges of $2.57 million and $39,000, respectively, to write-down foreclosed properties and to recognize OTTI of securities, which were partially offset by $760,000 in realized securities gains. · Noninterest expenses remained well-controlled, declining 1.3 percent from the year-ago quarter. · Summit’s leverage capital ratio is at its highest level in five years and its total risk-based capital ratio is at highest level in eleven years. H. Charles Maddy, III, President and Chief Executive Officer of Summit, commented, “We are pleased by our continued progress having now achieved six consecutive quarters of profitability; unfortunately as anticipated, earnings are and will remain choppy in the near term as our foreclosed properties are re-appraised and written-down to estimated fair values on an ongoing basis.Year-to-date in 2012, I am particularly pleased that:despite a decline in average earning assets, our net interest income remains relatively stable; our net interest margin has improved; our core noninterest income has increased, while we have decreased noninterest expenses; and OTTI of securities charges are very modest compared to prior-year amounts, and are expected to remain at relatively low levels.Reducing our portfolio of problem assets remains our top priority, and we have reduced our nonperforming assets in each of the three most recent quarters. However, dispositions of foreclosed properties remain frustratingly slow particularly with respect to commercial and residential development properties.” Results from Operations Total revenue for the third quarter 2012, consisting of net interest income and noninterest income, was $10.7 million compared to $12.1 million for the third quarter 2011. For the year-to-date period ended September 30, 2012, total revenue was $33.3 million compared to $33.7 million for the same period in 2011. Total revenue excluding nonrecurring items (as enumerated above) was unchanged at $12.6 million for third quarter 2012 and the same prior-year quarter.For the first nine months of 2012, total revenue excluding nonrecurring items was $38.1 million compared to $38.0 for the first nine months of 2011. For the third quarter of 2012, net interest income remained relatively unchanged at $9.94 million, compared to $9.92 million reported in the prior-year third quarter and $9.97 million reported in the linked quarter. The net interest margin for third quarter 2012 was 3.17 percent compared to 3.08 percent for the year-ago quarter, and 3.20 percent for the linked quarter. Noninterest income, consisting primarily of insurance commissions from Summit's insurance agency subsidiary and service fee income from community banking activities, for third quarter 2012 was $806,000 compared to $2.19 million for the comparable period of 2011. Excluding nonrecurring items (as enumerated above), noninterest income was $2.64 million for third quarter 2012 compared to $2.66 million for third quarter 2011. The provision for loan losses remained at $2.0 million for the third quarter of 2012, unchanged from both the linked and year-ago quarters. Noninterest expenses continue to be well-controlled, as total noninterest expense decreased 1.3% for the quarter to $7.5 million from the $7.6 million reported in third quarter 2011. Noninterest expense for the first nine months of 2012 remained nearly unchanged compared to the first nine months 2011. Balance Sheet At September 30, 2012, total assets were $1.40 billion, a decrease of $46.0 million, or 3.2 percent, and a decrease of $60.5 million, or 4.1 percent, since December 31, 2011 and September 30, 2011, respectively. Total loans, net of unearned fees, were $958.8 million at September 30, 2012, down $24.5 million, or 2.5 percent, from the $983.2 million reported at year end 2011. All loan categories have declined since year end 2011, except for commercial real estate (“CRE”), the largest component of Summit’s loan portfolio, which increased $242,000. The second largest component of Summit’s loan portfolio, residential real estate, declined $2.4 million, or 0.7 percent, while construction and development (“C&D”) loans declined $11.0 million, or 11.5 percent and commercial (“C&I”) loans declined $10.0 million, or 10.1 percent. At September 30, 2012, retail deposits were $766.6 million, a decrease of $17.5 million, or 2.2 percent, since year end 2011. During the first nine months of 2012, retail checking deposits grew $26.9 million, or 10.9 percent, to $274.0 million, while retail savings and time deposits declined during the same period by $11.2 million and $33.1 million, respectively, or 5.4 percent and 10.1 percent, respectively.This reflects management’s ongoing effort to enhance Summit’s cost of funds by improving its deposit mix by attracting lower-cost checking deposits to replace higher-cost time deposits. Long-term borrowings and subordinated debentures declined by 21.7 percent since year end 2011, as the Company paid down $66.5 million in maturing borrowings during this period. Asset Quality As of September 30, 2012, nonperforming assets (“NPAs”), consisting of nonperforming loans, foreclosed properties, and repossessed assets, were $99.8 million, or 7.11 percent of assets. This compares to $106.1 million, or 7.49 percent of assets at the linked quarter, and $99.9 million, or 6.82 percent of assets at September 30, 2011. Third quarter 2012 net loan charge-offs were $2.1 million, or 0.86 percent of average loans annualized, while adding $2.0 million to the allowance for loan losses. The allowance for loan losses stood at $17.8 million, or 1.86 percent of total loans at September 30, 2012, compared to 1.80 percent at December 31, 2011. Capital Adequacy Total shareholders’ equity was $107.3 million as of September 30, 2012 compared to $102.6 million December 31, 2011. Summit's depository institution, Summit Community Bank, Inc. (the “Bank”), remains well in excess of regulatory requirements for a "well capitalized" institution at September 30, 2012. The Bank’s total risk-based capital ratio improved to 14.6 percent at September 30, 2012 compared to 13.6 percent at December 31, 2011, while its Tier 1 leverage capital ratio improved to 9.5 from the 8.9 percent reported at December 31, 2011.Total common shares outstanding as of September 30, 2012 were 7,425,472. About the Company Summit Financial Group, Inc. is a $1.40 billion financial holding company headquartered in Moorefield, West Virginia. Summit provides community banking services primarily in the Eastern Panhandle and South Central regions of West Virginia and the Northern and Shenandoah Valley regions of Virginia, through its bank subsidiary, Summit Community Bank, Inc., which operates fifteen banking locations. Summit also operates Summit Insurance Services, LLC in Moorefield, West Virginia and Leesburg, Virginia. FORWARD-LOOKING STATEMENTS This press release contains comments or information that constitute forward-looking statements (within the meaning of the Private Securities Litigation Act of 1995) that are based on current expectations that involve a number of risks and uncertainties. Words such as “expects”, “anticipates”, “believes”, “estimates” and other similar expressions or future or conditional verbs such as “will”, “should”, “would” and “could” are intended to identify such forward-looking statements. Although we believe the expectations reflected in such forward-looking statements are reasonable, actual results may differ materially.Factors that might cause such a difference include changes in interest rates and interest rate relationships; demand for products and services; the degree of competition by traditional and non-traditional competitors; changes in banking laws and regulations; changes in tax laws; the impact of technological advances; the outcomes of contingencies; trends in customer behavior as well as their ability to repay loans; and changes in the national and local economies.We undertake no obligation to revise these statements following the date of this press release. NON-GAAP FINANCIAL MEASURES This press release contains financial information determined by methods other than in accordance with generally accepted accounting principles in the United States of America ("GAAP").Specifically, Summit adjusted GAAP performance measures to exclude the effects of realized and unrealized securities gains and losses, gains/losses on sales of assets, and write-downs of foreclosed properties to estimated fair value included in its Statements of Income.Management deems these items to be unusual in nature and believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of Summit's core business. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. SUMMIT FINANCIAL GROUP, INC. (NASDAQ:SMMF) Quarterly Performance Summary Q3 2012 vs Q3 2011 For the Quarter Ended Percent Dollars in thousands 9/30/2012 9/30/2011 Change Condensed Statements of Income Interest income Loans, including fees $ $ -7.3 % Securities -33.8 % Other 7 15 -53.3 % Total interest income -11.7 % Interest expense Deposits -32.8 % Borrowings -18.4 % Total interest expense -26.9 % Net interest income % Provision for loan losses % Net interest income after provision for loan losses % Noninterest income Insurance commissions -2.0 % Service fees related to deposit accounts -0.4 % Realized securities gains -49.9 % Gain (loss) on sale of assets 16 -87.7 % Other-than-temporary impairment of securities ) )
